       Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 1 of 77



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                       Plaintiff,   :
                                    : Case No.: 19-CV-10796) (DLC)
             -against-              :
                                    : DECLARATION OF
INTERNATIONAL INVESTMENT GROUP LLC, : CHRISTOPHER KENNEDY
                                    :
                       Defendant.   :
                                    :
------------------------------------x

                         CHRISTOPHER KENNEDY declares as follows:

        1.      I am a Managing Director of Alvarez and Marsal Cayman Islands Limited.
I am personally familiar with the facts set forth herein. The purpose of this declaration is
to provide information in support of the request of IIG Structured Trade Finance Fund
Ltd. (“STFF”) and IIG Global Trade Finance Fund Ltd. (“GTFF”) for an order directing
the distribution of certain funds held in the Collection Account for Forestal Rio Calle
Calle to STFF and GTFF (the “FRCC Letter”) [ECF #110]. Capitalized terms used
herein, if not separately defined, shall have the meanings assigned to such terms in the
FRCC Letter.

        2.     GTFF and STFF are funds in liquidation in the Cayman Islands pursuant
to winding-up orders dated October 23, 2019 and January 31, 2020 entered by the Grand
Court of the Cayman Islands. Those orders appointed me and Alex Lawson as Joint
Official Liquidators (the “JOLs”). Copies of the orders appointing the JOLs were filed
with this Court as Exhibits A and B to the declaration of Stephen B. Selbst (the “Selbst
Dec.”) that was filed contemporaneously with the FRCC Letter [ECF #111].

        3.     Exhibit G to the Selbst Dec. contained copies of bank statements for
GTFF’s account at Bank Leumi for July and August 2019, which showed aggregate
transfers of $400,000 to Bank Leumi account XXXXXX100 maintained by Trade
Finance Trust. Exhibit H to the Selbst Dec. contained copies of bank statements for
STFF’s account at Bank Leumi for June, August and September 2019, which showed
aggregate transfers of $1,900,000 to Bank Leumi account XXXXXX100.

        4.     Exhibit 1 annexed hereto is an organizational chart of IIG and its
subsidiaries and affiliates produced to the JOLs in connection with the administration of
the winding-up of GTFF and STFF. While I have not been able to independently verify
all of the relationships set forth on Exhibit 1, based on the review of the books and



HF 13251644v.2 #19915/0001
       Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 2 of 77



records of IIG, GTFF and STFF which I have conducted with the assistance of my staff,
Exhibit 1 appears to be true and correct. No facts have come to my attention that would
make me question its accuracy.

        5.      Exhibit 2-5 annexed hereto consists of Bank Leumi statements for account
XXXXXX100 for the months of June, August, September and October 2019. These
statements show aggregate transfers in the amount of $2,300,000 to FRCC. They also
show aggregate transfers from the GTFF and STFF accounts identified in Exhibit G and
Exhibit H of the Selbst Dec. of $400,000 from GTFF and $1,900,000 from STFF. Further
details regarding those transfers are set forth below.

       6.      Under the heading of “Debits”, the June 2019 statement annexed as
Exhibit 2 highlights transfers aggregating $750,000 to FRCC. Under the heading
“Credits”, the June 2019 statement shows transfers aggregating $590,000 from Bank
Leumi account XXXXXX7401 and transfers aggregating $160,000 from Bank Leumi
account XXXXXX7900.

       7.     Under the heading of “Debits”, the August 2019 statement annexed as
Exhibit 3 shows transfers aggregating $900,000 to FRCC. Under the heading “Credits”,
the August 2019 statement shows transfers aggregating $660,000 from Bank Leumi
account XXXXXX7401 and transfers aggregating $240,000 from Bank Leumi account
XXXXXX7900.

       8.     Under the heading of “Debits”, the September 2019 statement annexed as
Exhibit 4 shows a single transfer of $350,000 to FRCC. Under the heading “Credits”, the
September 2019 statement shows a single transfer from Bank Leumi account
XXXXXX7401 in the amount of $350,000.

       9.     Under the heading of “Debits”, the October 2019 statement annexed as
Exhibit 5 shows a single transfer of $300,000 to FRCC. Under the heading “Credits”, the
September 2019 statement shows a single transfer from Bank Leumi account
XXXXXX7401 in the amount of $300,000.

       10.     Exhibit 6 annexed hereto is a copy of that certain Master Participation
Agreement (the “GTFF Participation Agreement”) dated as of May 31, 2017 among
Trade Finance Trust, as Seller, IIG Trade Finance LLC, as Administrator, and GTFF.
Section 4(c) of the GTFF Participation Agreement provides in relevant part:

            (c) All monies collected within a relevant collection account from or
            on behalf of an Obligor in respect of a Facility in which Participant
            holds a Participation Interest(s) shall be held within segregated
            collection accounts for such Facility, and to the extent allocable to a
            Participation Interest of Participant, be held in such collection account
            in trust for Participant…Promptly following such time as monies
            received in a relevant collection account constitute good collected
            funds, with respect to a Participation Interest, Administrator shall
            remit to Participant the portion of such monies to which Participant is



HF 13251644v.2 #19915/0001
       Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 3 of 77



            entitled in accordance with the terms hereof and the relevant
            Participation Certificate, by wire transfer of immediately available
            funds…

GTFF Participation Agreement at 7.

       11.     Exhibit 7annexed hereto is a copy of that certain Master Participation
Agreement (the “STFF Participation Agreement”) dated as of June 30, 2017 among
Trade Finance Trust, as Seller, IIG Trade Finance LLC, as Administrator, and GTFF.
Section 4(c) of the STFF Participation Agreement contains a substantially identical
provision. See Exhibit 7 at 7.

      I declare under penalties of perjury under the laws of the United States of
America that the foregoing is true and correct. Executed as of this 23rd day of April
2020.




                                                  ____________________________
                                                  Christopher Kennedy




                                                  2



HF 13251644v.2 #19915/0001
       Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 4 of 77



                                 EXHIBIT 1




HF 13251644v.2 #19915/0001
                                               IIG Case
                                                   Group1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 5 of 77
                                                           Companies and Proprietary Fund Clients and Affiliates                                                                     04/30/2019

                                                                        TOF Management
                         Investors                                        Foundation
                     (Class A and B                                        (Curaçao)
                  Investor Shares: non-                                  (Management
                   voting; participating)                              Shares: voting right;
                                                                        non-participating)




                                                  IIG Trade                                                                                                  IIG Structured                TriLinc Global
                                                                                                                          IIG Global Trade
                                                 Opportunities                                                                                              Trade Finance                 Impact Fund –
                                                                                                                         Finance Fund Ltd.
                                                  Fund N.V.                                                                                                     Fund Ltd.               Trade Finance, Ltd.
                                                                                                                         (Cayman Islands)
                                                  (Curaçao)                                                                                                (Cayman Islands)             (Cayman Islands)2




        100%                100%                        100%             100%4                    50%


                    TOF Cayman                   IIG Malta Ltd.
                                                                          TFF Holdings,
IIG TOF B.V.             SPV                         (Malta)                                   Giro Holdings N.V.
                                                                              Ltd.
(Netherlands)        (Cayman                (A Class Shares: voting                                (Curaçao)
                                                                            (Cayman)
                      Islands)3               right; participating)1
                                                                                                                                David Hu                                                 Martin Silver
                                                                                                   58%
                                                                                                                                      50%                                                50%

                                             IIG Bank (Malta) Ltd.                               Girobank N.V.
                                                   (Malta)1                                        (Curaçao)



                                                                                                                                     The International                          IIG Trade
                                                                                                                                 Investment Group L.L.C.                      Finance LLC
                                                                                                                                       (New Jersey)                            (New York)



                                                                                                                                                                              Trade Finance
                                                                                                                                      IIG Capital LLC                             Trust
                                                                                                                                        (New York)                             (Delaware)




         Denotes Investment Advisory Agreement
         Denotes Sub-Advisory Agreement
         Serves as Administrator

    1    Per regulation, the Bank’s CEO also holds one B Class Share that is non-voting, non-participating.
                                                                                                                                                                           Inactive Companies
    2    IIG has been engaged by TriLinc Advisors International, Ltd., the Advisor to the Fund, to act as Sub-Advisor.
                                                                                                                                                                Horizon Asset Management, LLC (New York)
    3    Entity will be shuttered following full repayment of the IDB/OFID credit line.                                                                             The IIG Companies LLC (Delaware)
    4    TOF owns 100% of the Preference Shares. The Ordinary Shares are held by MaplesFS (Cayman).
       Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 6 of 77




                                 EXHIBIT 2




HF 13251644v.2 #19915/0001
             Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 7 of 77




                                                                              Last statement: May 31, 2019
                                                                              This statement: June 30, 2019
                                                                              Total days in statement period: 30
     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT
     417 5TH AVE 8TH FL                                                       Page 1
     NEW YORK NY 10016                                                                 4100
                                                                              ( 19)

                                                                              Direct inquiries to:
                                                                              800-892-5430




Business Analysis Checking
          Account number                            100        Beginning balance          $125,184.67
          Enclosures                                  19       Total additions           3,672,000.00
          Low balance                       $125,184.67        Total subtractions        3,672,000.00
          Average balance                   $125,184.67        Ending balance             $125,184.67
          Avg collected balance                $125,184


    DEBITS
          Date     Description                                                                 Subtractions




          06-05    Wire Out Intl                                                              250,000.00
                    201906050004469 SOC. FORESTAL RIO CALLE CALLE S.A.




          06-11    Wire Out Intl                                                              250,000.00
                    201906110001239 SOC. FORESTAL RIO CALLE CALLE S.A.
      Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 8 of 77




     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT                           Page 2
     June 30, 2019                                                      4100

     Date     Description                                            Subtractions




     06-18    Wire Out Intl                                         250,000.00
               201906180002865 SOC. FORESTAL RIO CALLE CALLE S.A.




CREDITS
     Date     Description                                              Additions




     06-05   ' Cash Mgmt Trsfr Cr                                   250,000.00
               REF 1561412L FUNDS TRANSFER FRMDEP 8949917401
               FROM
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 9 of 77




TRADE FINANCE TRUST - SETTLEMENT ACCOUNT                      Page 3
June 30, 2019                                                 4100

Date     Description                                         Additions



06-11   ' Cash Mgmt Trsfr Cr                               75,000.00
          REF 1620807L FUNDS TRANSFER FRMDEP 6955279700
          FROM
06-11   ' Cash Mgmt Trsfr Cr                              175,000.00
          REF 1620807L FUNDS TRANSFER FRMDEP 8949917401
          FROM




06-18   ' Cash Mgmt Trsfr Cr                               85,000.00
          REF 1691308L FUNDS TRANSFER FRMDEP 6955279700
          FROM
06-18   ' Cash Mgmt Trsfr Cr                              165,000.00
          REF 1691308L FUNDS TRANSFER FRMDEP 8949917401
          FROM
     Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 10 of 77




     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT                        Page 4
     June 30, 2019                                                   4100

     Date    Description                                            Additions




DAILY BALANCES
     Date                  Amount   Date           Amount   Date         Amount
     05-31         125,184.67       06-11     125,184.67    06-19   125,184.67
     06-03         125,184.67       06-12     125,184.67    06-26   125,184.67
     06-04         125,184.67       06-13     125,184.67    06-28   125,184.67
     06-05         125,184.67       06-14     125,184.67
     06-07         125,184.67       06-18     125,184.67




                     Thank you for banking with Bank Leumi USA
      Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 11 of 77



                                 EXHIBIT 3




HF 13251644v.2 #19915/0001
             Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 12 of 77




                                                                            Last statement: July 31, 2019
                                                                            This statement: August 31, 2019
                                                                            Total days in statement period: 31
     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT
     417 5TH AVE 8TH FL                                                     Page 1
     NEW YORK NY 10016                                                               4100
                                                                            ( 8)

                                                                            Direct inquiries to:
                                                                            800-892-5430




Business Analysis Checking
             Account number                          100      Beginning balance         $110,991.02
             Enclosures                                8      Total additions          2,225,474.77
             Low balance                     $110,991.02      Total subtractions       2,221,873.04
             Average balance                 $114,128.01      Ending balance            $114,592.75
             Avg collected balance              $114,128


    DEBITS
             Date     Description                                                          Subtractions
             08-07    Wire Out Intl                                                       200,000.00
                       201908070004317 SOC. FORESTAL RIO CALLE CALLE S.A.
                       2035690




             08-13    Wire Out Intl                                                       250,000.00
                       201908130002892 SOC. FORESTAL RIO CALLE CALLE S.A.




             08-21    Wire Out Intl                                                       250,000.00
                       201908210002944 SOC. FORESTAL RIO CALLE CALLE S.A.
                       T
      Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 13 of 77




      TRADE FINANCE TRUST - SETTLEMENT ACCOUNT                             ge 2
      August 31, 2019                                                     4100

      Date    Description                                           Subtractions




      08-28   Wire Out Intl                                         200,000.00
               201908280003586 SOC. FORESTAL RIO CALLE CALLE S.A.
               LC S001 2035690



CREDITS
      Date    Description                                              Additions




      08-07 ' Cash Mgmt Trsfr Cr                                     69,000.00
               REF 2191443L FUNDS TRANSFER FRMDEP 6955279700
               FROM 4TH FUNDING REQUEST FRCC
      08-07 ' Cash Mgmt Trsfr Cr                                    131,000.00
               REF 2191443L FUNDS TRANSFER FRMDEP 8949917401
               FROM 4TH ADVANCE UN LC FRCC




      08-13 ' Cash Mgmt Trsfr Cr                                     86,000.00
               REF 2251132L FUNDS TRANSFER FRMDEP 6955279700
               FROM FRCC 5TH ADVANCE LC
      08-13 ' Cash Mgmt Trsfr Cr                                    164,000.00
               REF 2251132L FUNDS TRANSFER FRMDEP 8949917401
               FROM FRCC 5TH ADVANCE UNDER LC
      Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 14 of 77




      TRADE FINANCE TRUST - SETTLEMENT ACCOUNT                                 Page 3
      August 31, 2019                                                           4100

      Date    Description                                                     Additions




      08-21 ' Cash Mgmt Trsfr Cr                                            85,000.00
                 REF 2331250L FUNDS TRANSFER FRMDEP 6955279700
                 FROM FRCC 6TH ADVANCE
      08-21 ' Cash Mgmt Trsfr Cr                                           165,000.00
                 REF 2331250L FUNDS TRANSFER FRMDEP 8949917401
                 FROM FRCC 6TH ADVANCE




      08-28 ' Cash Mgmt Trsfr Cr                                           200,000.00
                 REF 2401322L FUNDS TRANSFER FRMDEP 8949917401
                 FROM FORESTAL RIO CALLE CALLE 7TH ADVANC



DAILY BALANCES
      Date                  Amount   Date                 Amount   Date            Amount
      07-31           110,991.02     08-08           114,592.75    08-21      114,592.75
      08-05           114,592.75     08-12           114,592.75    08-22      114,592.75
      08-07           114,592.75     08-13           114,592.75    08-28      114,592.75




                        Thank you for banking with Bank Leumi USA
      Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 15 of 77



                                 EXHIBIT 4




HF 13251644v.2 #19915/0001
          Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 16 of 77




                                                                              Last statement: August 31, 2019
                                                                              This statement: September 30, 2019
                                                                              Total days in statement period: 30
     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT
     417 5TH AVE 8TH FL                                                       Page 1
     NEW YORK NY 10016                                                                 4100
                                                                              ( 7)

                                                                              Direct inquiries to:
                                                                              800-892-5430




          ** NOTICE TO BANK LEUMI USA CLIENTS** WE MADE CERTAIN CHANGES TO
          YOUR ACCOUNT TERMS ON SEPTEMBER 27, 2019. A SUMMARY OF THOSE
          CHANGES AND THE AMENDED AGREEMENTSARE AVAILABLE FOR YOU TO VIEW
          ON OUR WEBSITEAT WWW.LEUMIUSA.COM.




Business Analysis Checking
          Account number                            4100       Beginning balance          $114,592.75
          Enclosures                                       7   Total additions           2,195,723.96
          Low balance                       $114,592.75        Total subtractions        2,163,000.00
          Average balance                   $130,096.40        Ending balance             $147,316.71
          Avg collected balance                $130,096


    DEBITS
          Date     Description                                                                 Subtractions




          09-24    Wire Out Intl                                                              350,000.00
                    201909240004055 SOC. FORESTAL RIO CALLE CALLE S.A.
                    12036252
     Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 17 of 77




     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT                                       Page 2
     September 30, 2019                                                             4100

     Date     Description                                                        Subtractions




CREDITS
     Date     Description                                                          Additions




     09-24   ' Cash Mgmt Trsfr Cr                                               350,000.00
               REF 2671407L FUNDS TRANSFER FRMDEP 8949917401
               FROM FRCC NEW ADVANCE




DAILY BALANCES
     Date                   Amount   Date                      Amount   Date            Amount
     08-31           114,592.75      09-11            131,222.96        09-25      131,222.96
     09-04           131,222.96      09-23            131,222.96        09-26      131,222.96
     09-09           131,222.96      09-24            131,222.96        09-30      147,316.71
     Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 18 of 77




     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT                               Page 3
     September 30, 2019                                                     4100



OVERDRAFT/RETURN ITEM FEES

                                                  Total for           Total
                                                 this period       year-to-date

       Total Overdraft Fees                          $0.00               $0.00

       Total Returned Item Fees                      $0.00               $0.00




                       Thank you for banking with Bank Leumi USA
      Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 19 of 77



                                 EXHIBIT 5




HF 13251644v.2 #19915/0001
          Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 20 of 77




                                                                              Last statement: September 30, 2019
                                                                              This statement: October 31, 2019
                                                                              Total days in statement period: 31
     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT
     417 5TH AVE 8TH FL                                                       Page 1
     NEW YORK NY 10016                                                                 4100
                                                                              ( 6)

                                                                              Direct inquiries to:
                                                                              800-892-5430




Business Analysis Checking
          Account number                            4100       Beginning balance          $147,316.71
          Enclosures                                       6   Total additions             596,032.83
          Low balance                       $113,953.29        Total subtractions          629,396.25
          Average balance                   $136,072.22        Ending balance             $113,953.29
          Avg collected balance                $136,072


    DEBITS
          Date     Description                                                                 Subtractions




          10-22    Wire Out Intl                                                              300,000.00
                    201910220002432 SOC. FORESTAL RIO CALLE CALLE S.A.
                    12036252
     Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 21 of 77




     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT                                       Page 2
     October 31, 2019                                                               4100

     Date     Description                                                        Subtractions




CREDITS
     Date     Description                                                          Additions




     10-22   ' Cash Mgmt Trsfr Cr                                               300,000.00
               REF 2951155L FUNDS TRANSFER FRMDEP 8949917401
               FROM 2ND FUNDING LC 0012036252




DAILY BALANCES
     Date                   Amount   Date                      Amount   Date            Amount
     09-30           147,316.71      10-08            217,216.71        10-22      130,586.50
     10-01           147,266.71      10-09            147,216.71        10-24      113,953.29
     10-07           147,216.71      10-15            130,586.50
     Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 22 of 77




     TRADE FINANCE TRUST - SETTLEMENT ACCOUNT                               Page 3
     October 31, 2019                                                       4100



OVERDRAFT/RETURN ITEM FEES

                                                  Total for           Total
                                                 this period       year-to-date

       Total Overdraft Fees                          $0.00               $0.00

       Total Returned Item Fees                      $0.00               $0.00




                       Thank you for banking with Bank Leumi USA
      Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 23 of 77



                                 EXHIBIT 6




HF 13251644v.2 #19915/0001
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 24 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 25 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 26 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 27 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 28 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 29 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 30 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 31 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 32 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 33 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 34 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 35 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 36 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 37 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 38 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 39 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 40 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 41 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 42 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 43 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 44 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 45 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 46 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 47 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 48 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 49 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 50 of 77
      Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 51 of 77



                                 EXHIBIT 7




HF 13251644v.2 #19915/0001
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 52 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 53 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 54 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 55 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 56 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 57 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 58 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 59 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 60 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 61 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 62 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 63 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 64 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 65 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 66 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 67 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 68 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 69 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 70 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 71 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 72 of 77




                                     M Wm Laidlaw

                                     Director
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 73 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 74 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 75 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 76 of 77
Case 1:19-cv-10796-DLC Document 123 Filed 04/24/20 Page 77 of 77
